 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MYCHAEL TYRONE SHANNON,                           No. 2:17-CV-1084-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    RALPH DIAZ, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983.

19                  Plaintiff initiated this action by way of a complaint filed on May 24, 2017, naming

20   the California Department of Corrections and Rehabilitation as the only defendant. On August

21   29, 2018, the court issued findings and recommendations that this action be dismissed because the

22   only named defendant is immune under the Eleventh Amendment. On September 28, 2018,

23   plaintiff filed a motion for leave to file a first amended complaint. Plaintiff filed a second motion

24   for leave to amend on October 15, 2018, along with a motion for additional time to file objections

25   to the August 29, 2018, findings and recommendations. On October 30, 2018, the court denied

26   plaintiff’s motions for leave to amend as unnecessary. Because plaintiff had not filed a first

27   amended complaint with his motions for leave to amend, however, the court indicated the action

28   continues to proceed on the original complaint and findings and recommendations thereon. On
                                                        1
 1   November 30, 2018, plaintiff filed objections to the August 29, 2018, findings and

 2   recommendations along with a first amended complaint.

 3                  Given the filing of the first amended complaint as of right, the original complaint

 4   is superseded and, consequently, the August 29, 2018, findings and recommendations are

 5   rendered moot and will be vacated. The Clerk of the Court will be directed to update the docket

 6   to reflect the defendants named in the first amended complaint. The court will address the

 7   substance of plaintiff’s first amended complaint by separate order.

 8                  Accordingly, IT IS HEREBY ORDERED that:

 9                  1.     The August 29, 2018, findings and recommendations are vacated;

10                  2.     The Clerk of the Court is directed to update the docket to reflect the

11   following are named defendants: Ralph Diaz, Sgt. Swan, C. Tileston, and Robert W. Fox; and

12                  3.     The Clerk of the Court is directed to terminate the California Department

13   of Corrections and Rehabilitation as a named defendant.

14

15

16   Dated: December 6, 2018
                                                           ____________________________________
17                                                         DENNIS M. COTA
18                                                         UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       2
